Title: From John Adams to John Paul Jones, 22 February 1780
From: Adams, John
To: Jones, John Paul


     
      dear sir
      Paris Hotel de Valois Feb. 22. 1780
     
     I have the Pleasure to congratulate you, on your glorious success Since I left you at L’orient, and upon your Return to that Place, from whence I wish you safe to America.
     I obtained Permission from the Navy Board to send some small Matters home by an American Frigate now and then, and I have mentioned it to Dr. Franklin who has no Objection. We married men who run away from our Wives and Children must send them home something, to alleviate the Pains of solitude.
     I have written to Mr. Moylan, and if you should be bound to Boston, and will be so good as to take a small Trunk for me, directed by me, to the Care of the Navy Board at Boston he will pack it up for me, and put it on board. It will much oblige me and a few of my Friends and be I hope no Inconvenience to you. If you cant conveniently take it, I should be glad if you would inform Mr. Moylan that he may not purchase the Things, and that I may wait another opportunity which will be probably from another Port. If you should take it and should go to Philadelphia, should be glad you would deliver it to Mr. Lovel or some other Massachusetts Delegate and pray him to send it, in the first Waggon to Boston. If you go to Boston, I hope you will do Mrs. Adams the Honour of a Visit, who will be glad to see Captn. Jones, and to hear from, him, who is with much Respect, your humble servant
    